t c memo united_states tax_court tom i lincir and diane c lincir petitioners v commissioner of internal revenue respondent docket no filed date michael d savage and louis samuel for petitioners wilton a baker and kim a palmerino for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all section references are to the internal_revenue_code of as amended and in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge panuthos chief special_trial_judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows additions to tax_year deficiency sec_6653’ sec_6661 dollar_figure dollar_figure -- big_number dollar_figure -- big_number dollar_figure -- big_number dollar_figure --- dollar_figure dollar_figure for returns required to be filed after date if the addition_to_tax under sec_6653 applies the addition_to_tax under sec_6653 will also apply in an amount to be determined respondent also determined that once the deficiencies are determined petitioners are liable for increased interest on underpayments attributable to a tax-motivated transaction as defined in sec_6621 c the deficiencies in this case result from respondent's disallowance of certain losses the losses include those attributable to petitioners' participation in the arbitrage and carry gold trading promoted by futures trading inc fti the losses also include those attributable to petitioners’ participation in the treasury bill t-bill option and stock forward transactions promoted by merit securities inc merit a company that is related to fti the parties have stipulated that--- all adjustments relating to the t-bill options and the stock forward contracts programs promoted by merit shall be redetermined in the same manner as comparable adjustments in rivera v commissioner_tax_court docket nos and controlling cases the above-mentioned controlling cases are two of seven consolidated cases reported as leema enterprises inc v commissioner tcmemo_1999_18 therein we addressed issues concerning the merit t-bill and stock forward trades and held that-- the merit markets lacked economic_substance although the form appeared as markets for particular financial instruments the substance was the creation of straddles to generate loss deductions without corresponding economic losses in short the merit trades cannot support the losses claimed we alternatively held that even if the transactions had substance the individual merit investors' primary objective was obtaining tax benefits and thus they failed to meet the statutory requirements for deducting the losses at issue our holding in leema enterprises inc accordingly disposes of the merit t-bill and stock forward losses at issue here for the reasons stated therein those losses are not allowed in this case the parties have also entered into a second stipulation of facts wherein they agreed that all transactions involving the arbitrage and carry 'a c' program promoted by futures trading inc 'fti' will be ignored for federal_income_tax purposes in four consolidated cases seykota v commissioner tcmemo_1991_234 supplemented by tcmemo_1991_541 we addressed issues concerning the fti a c transactions therein we held that the fti a c program was an economic sham and disallowed continued this second stipulation resolved other issues concerning the deficiencies at issue after additional concessions the issues remaining for decision are whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations pursuant to sec_6653 or pursuant to sec_6653 and for the years and whether petitioners are liable for increased interest on underpayments attributable to a tax-motivated transaction pursuant to sec_6621 and whether petitioners are liable for the addition_to_tax imposed under sec_6661 for making a substantial_understatement for the year findings_of_fact the parties filed two stipulations of settlement of tax_shelter adjustments a first stipulation of facts with attached exhibits a second stipulation of facts anda third stipulation of facts with more attached exhibits the facts reflected are continued deductions claimed by the taxpayers for losses_incurred in connection with that program in the parties filed a stipulation of settlement of tax_shelter adjustment that resolved issues relating to the dorchester litigation project the parties have also stipulated that petitioner diane c lincir is not entitled to innocent spouse relief pursuant to sec_6013 for the years at issue we also note that the parties' first stipulation of facts indicates that the deficiencies for the years involved might be affected by questions of net_operating_loss and investment_tax_credit carrybacks from years not before the court we accept the parties' representations that these carryback issues have been resolved by their other agreements so found and by this reference are incorporated herein additionally the controlling cases reported as leema enterprises inc v commissioner supra are incorporated by this reference petitioners tom i lincir and diane c lincir were married and resided in san pedro california when their petition was filed they were divorced in petitioners are high school graduates mr lincir has taken some junior college classes and is trained as a metalworker after graduating from high school mrs lincir took some junior college courses in bookkeeping between and petitioners operated two successful physical-fitness businesses one sta-slim products engaged in manufacturing light exercise items and the other ivanko barbell co engaged in the importation and sale of weightlifting equipment mr lincir was involved in every aspect of the businesses while mrs lincir handled the accounts_payable and ran the office side of the businesses by sales of the two companies totaled more than dollar_figure million annually between and mr lincir was also involved in dealing in coins and precious metals he attended weekly seminars that had been formed to discuss investing in precious metals mr lincir additionally invested in real_estate one of his associates in an apartment house venture introduced mr lincir to an accountant named robert schenkman a specialist in real_estate mr schenkman became petitioners’ accountant he assisted mr lincir with incorporating petitioners' businesses establishing a system for payroll_taxes and preparing petitioners' federal_income_tax returns mr schenkman helped petitioners to establish a retirement program which invested its assets in gold mr schenkman also provided mr lincir with information about the fti merit promotions mr schenkman worked with a representative of fti rusty london more or less as a team concerning fti merit and its clients mr schenkman billed mr london for the time mr schenkman expended in lining up clients for fti merit mr schenkman routinely disclosed to his clients this financial arrangement with mr london mr schenkman explained to mr lincir that for tax purposes the fti merit program would generate gains in the form of long-term_capital_gains and losses as ordinary losses mr lincir shared this knowledge with mrs lincir mr schenkman also provided mr lincir with a private_placement memorandum about the fti merit program mr lincir tried to read this document but did not understand it ’ mr lincir assumed that mr schenkman profited in some way from the business generated by referring clients to fti merit the stipulations in this case reflect that the fti merit programs in which petitioners participated took three forms--a gold cash-and-carry program the trading of options in t-bill futures contracts and the trading of stock forward contracts mr lincir apparently considered the changes in form of the fti merit promotion to be a continuation of the same program as he understood it the tax code had been changed or something and you can't use gold anymore mr lincir did not know the particulars of such arrangements however and he had no knowledge of whether fti merit compensated mr schenkman directly in mr lincir invested approximately dollar_figure in the fti merit programs fti merit provided information concerning the tax ramifications of mr lincir's investments directly to mr schenkman that information was not provided to mr lincir first mr schenkman told petitioners that the deductions generated by the fti merit program were in accordance with the tax laws the following table is derived from petitioners' federal_income_tax returns for the years at issue the table compares petitioners' salary income from their businesses with their supplemental losses from fti merit reported on their schedules supplemental schedule of gains and losses year salary income fti merit losses dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the large losses did not concern mr lincir he had total confidence in mr schenkman and felt that bigger gains would come later because that was the way the program was described mr schenkman proposed other investment opportunities to petitioners but they did not accept any such investment recommendations opinion additions to tax under sec_6653 and sec_6653 and sec_6653 and beginning with taxable_year sec_6653 provides for an addition_to_tax equal to percent of any underpayment if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations sec_6653 beginning with the tax_year provides for an addition_to_tax equal to percent of the interest payable on the deficiency with respect to the portion of the underpayment which is attributable to negligence or intentional_disregard_of_rules_and_regulations negligence under sec_6653 and sec_6653 and is the lack of due care or the failure to act as a reasonable person would act under the same circumstances where there is a legal duty to act see 85_tc_934 petitioners bear the burden of proving that no part of the underpayments for the years at issue is due to negligence or intentional_disregard_of_rules_and_regulations see rule a 58_tc_757 in this case the high writeoffs generated by the fti merit programs were reflected as consistent annual losses of hundreds of thousands of dollars the losses approached and often exceeded petitioners' income from their two businesses write- offs of this magnitude should have alerted petitioners that their deductions were at best questionable see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 in such cases taxpayers have a duty to show that they made reasonable inquiry into the validity of the investment plans that generated such deductions see 731_f2d_1417 9th cir affg 79_tc_714 petitioners have not made such a showing their reliance upon the advice of mr schenkman did not constitute a reasonable inguiry an accountant's advice cannot shield taxpayers from liability for the negligence penalties when the accountant lacks knowledge of pertinent facts relating to the venture as to which the taxpayers are seeking advice see collins v commissioner supra petitioners have not demonstrated that mr schenkman possessed sufficient expertise to advise them about the gold trading or financial instruments involved in the fti merit programs to the contrary mr schenkman has conceded that he was not a specialist in gold trading or financial instruments he has stated that he merely tried to lay out what the tax consequences would be based on the information given to me by the promoter mr lincir had substantial exposure to the practices of precious metal trading he knew or should have known of mr schenkman's relative lack of experience moreover it was not reasonable for petitioners to base substantial tax losses solely upon the advice of a tax adviser who has an economic_interest in promoting the investment investors instead have a duty to consult with competent advisers -- - who are independent of the program or they must otherwise examine the validity of the program see 92_tc_958 affd without published opinion 921_f2d_280 9th cir mr schenkman was not independent of the fti merit programs he instead stood to profit from the business generated by getting his clients into the fti merit programs and he routinely advised his clients of that fact mr lincir concededly knew that in some fashion mr schenkman would earn additional income by getting his clients into the program we do not accept the notion that petitioners are naive and trusting individuals who were led astray by bad tax_advice petitioners have developed and maintained two successful businesses these businesses have generated millions of dollars in sales and annual incomes for petitioners in the hundreds of thousands of dollars moreover in addition to being a successful businessman mr lincir participated in precious metal trading and real_estate ventures we conclude that petitioners possessed enough experience and knowledge of business to have known that they should have evaluated the substantial tax deductions at issue more carefully on the record before us petitioners have failed to show that we should reject respondent's determined additions to tax for negligence sec_6621 additional interest sec_6621 formerly sec_6621 provides for an increase in the interest rate where there is a substantial_underpayment 1ie one that exceeds dollar_figure in any taxable_year in which the understatement is attributable to or more tax_motivated_transactions petitioners bear the burden_of_proof as to this issue see rule a boyd v commissioner t1t c in seykota v commissioner tcmemo_1991_234 supplemented by tcmemo_1991_541 we found that the fti merit transactions were tax-motivated transactions within the meaning of sec_6621 we again made the same finding with respect to the merit t-bill and stock forward trades in leema enterprises inc v commissioner tcmemo_1999_18 petitioners have presented no evidence to show that these findings should not apply to them accordingly the additional interest imposed by sec_6621 is applicable to petitioners substantial_understatement of tax under sec_6661 respondent has determined additions to tax under sec_6661 for for returns due after date but before date sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement the first stipulation of facts recites that some of the deficiencies at issue related to the dorchester project as opposed to the fti merit programs in a stipulation filed date however the parties agreed that petitioners were entitled to only percent of the claimed deductions relating to the dorchester project and further that any underpayments attributable to dorchester transactions were attributable to tax-motivated transactions within the scope of sec_6621 is substantial when the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item see sec_6661 sec_1 a income_tax regs petitioners again bear the burden of showing that they are not subject_to the addition_to_tax determined by respondent see rule a 107_tc_18 petitioners presented no evidence to show that respondent erroneously determined the addition_to_tax under sec_6661 accordingly we hold that petitioners are liable for the addition_to_tax under sec_6661 their concessions with respect to the deficiencies at issue show that their understatement for exceeds the greater of dollar_figure or percent of the tax required to be shown on their return for respondent determined that all of petitioners' underpayment is attributable to that substantial_understatement because petitioners have not disputed this determination we so hold in view of the foregoing decision will be entered under rule
